DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 07/13/2021 for application number 17/374,112. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/01/2022, 07/13/2021 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, and 10-23 of U.S. Patent No. 11,076,109. Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, US Pat. No. 11,076,109 discloses a system comprising: a vehicle capable of semi-autonomous or autonomous operation (Claim 1, “a vehicle capable of semi-autonomous or autonomous operation”); 
a plurality of forward-facing cameras coupled to the vehicle and configured to have a field of view in front of the vehicle (Claim 1, “a plurality of forward-facing cameras coupled to the vehicle and configured to have a field of view in front of the vehicle”); 
at least two backward-facing cameras coupled to the vehicle and configured to have a field of view behind the vehicle (Claim 1, “at least two backward-facing cameras coupled to the vehicle and configured to have a field of view behind the vehicle”), wherein the at least two backward-facing cameras have a focal length that is same as a focal length of one of the plurality of forward-facing cameras (Claim 1, “the at least two backward-facing cameras having a focal length that is same as a focal length of one of the at least three forward-facing cameras”).
Remaining claims are analyzed similarly.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim(s) 1-3, 5-10, 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al., [US Pub. No.: 2019/0244378 A1] in view of Mays [US Pub. No.: 2018/0052463 A1] in further view of Bapst et al., [US Patent No.: 6,429,420 B1]
Re. Claim 1, Dong discloses:
A system comprising: a vehicle capable of semi-autonomous or autonomous operation [vehicle 105 autonomous modes |0026]; 
a plurality of forward-facing cameras coupled to the vehicle and configured to have a field of view in front of the vehicle [Fig 1: three front cameras 112; 0014, 0027, 0046];
Dong does not disclose:
at least two backward-facing cameras coupled to the vehicle and configured to have a field of view behind the vehicle,
wherein the at least two backward-facing cameras have a focal length that is same as a focal length of one of the plurality of forward-facing cameras.
However Mays discloses:
at least two backward-facing cameras coupled to the vehicle and configured to have a field of view behind the vehicle [vision system 144 comprises rear cameras are paired to provide different points of view in the same direction |0029], 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Mays with Dong.  Using a radar operating at 77 GHZ as in Mays benefits the Dong teachings by enhancing object/target detection as well as increasing vehicle safety.  Additionally, this is the application of a known technique, using a radar operating at 77 GHZ, to a known device ready for improvement, the Dong device, to yield predictable results.  Furthermore, this is simple substitution of one known element for another, one radar for another radar operating at 77 GHZ, to obtain predictable results.
The combination of Dong and Mays does not disclose
wherein the at least two backward-facing cameras have a focal length that is same as a focal length of one of the plurality of forward-facing cameras.
However Babst discloses:
wherein the at least two backward-facing cameras have a focal length that is same as a focal length of one of the plurality of forward-facing cameras [Focal length of 12mm|col 4, line 47-59, FL 12 mm, col 6 line 11-23].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Babst with Dong.  Using a 12 mm focal length as in Babst would benefit the Dong teachings by reducing the need to focus.  Additionally, this is the application of a known technique, using a 12 mm focal length, to a known device ready for improvement, the Dong device, to yield predictable results.  Furthermore, this is simple substitution of one known element for another, a camera with one focal length for a camera with a 12 mm focal length, to obtain predictable results.

Re. Claim 2, Dong discloses:
The system of claim 1, further comprising: a right-side camera coupled to a right side of the vehicle, the right-side camera configured to have a field of view to a right of the vehicle (Dong: Fig 1: right side camera 112; [0014]; [0027]);
 and a left-side camera coupled to a left side of the vehicle, the left-side camera configured to have a field of view to a left of the vehicle (Dong: Fig 1: left side camera 112; [0014]; [0027]).

Re. Claim 3, Dong discloses:
The system of claim 1, wherein the plurality of forward-facing cameras includes at least three forward-facing cameras having different focal lengths from one another (Dong: Fig 1: three front cameras 112; [0014]; [0027]; [0046]).

Re. Claim 5, Dong in view of Mays does not disclose:
The system of claim 1, wherein the backward-facing camera includes a camera having a focal length of 12 mm.
However Babst discloses:
The system of claim 1, wherein the backward-facing camera includes a camera having a focal length of 12 mm (Babst: col 4, line 47-59; FL 12 mm; col 6, line 11-23).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Babst with Dong.  Using a 12 mm focal length as in Babst would benefit the Dong teachings by reducing the need to focus.  Additionally, this is the application of a known technique, using a 12 mm focal length, to a known device ready for improvement, the Dong device, to yield predictable results.  Furthermore, this is simple substitution of one known element for another, a camera with one focal length for a camera with a 12 mm focal length, to obtain predictable results.

Re. Claim 6, Dong discloses:
The system of claim 1, further comprising: a set of LiDARs (light detection and rangings) coupled to the vehicle, the set of LiDARs configured to measure a distance between the vehicle and an object (Dong: [0029]; [0044]: Lidar units 114; Lidar units detect surrounding obstacles that have a distance within a local environment up to within 100 m).

Re. Claim 7, Dong in view of Mays discloses:
The system of claim 1, further comprising: a RADAR (radio detection and ranging) coupled to the vehicle (Mays: [0019]-[0023]; [0027]; [0044]; [0051]: 24.5 GHz radar to detect objects) and configured to detect an object near the vehicle and/or measure a velocity and a distance of the object (Mays: [0027]: measuring distance and closing velocity).

Re. Claim 8, Dong in view of Mays discloses:
The system of claim 7, wherein the RADAR operates at a frequency greater than 40 GHz (Mays: [0027]: 77GHz radar).

Re. Claim 9, Dong discloses:
The system of claim 7, wherein the RADAR is configured to have a range of vision at or near 360 degrees around the vehicle (Dong: 1-2; [0029]: sensor units 125 scan the front, rear, left and right side; [0087]: full 3D map of environment surrounding vehicle 105).

Re. Claim 10, This claim is interpreted and rejected for the same reason set forth in claim 1. 

Re. Claim 14. Dong in view of Mays teaches:
The system of claim 8, further comprising: a set of LiDARs coupled to the tractor, the set of LiDARs configured to measure a distance between the tractor and an object (Dong: [0029]; [0044]: Lidar units 114; Lidar units detect surrounding obstacles that have a distance within a local environment up to within 100 m; Mays: [0019]-[0023]; [0028]; [0034]; [0044]; [0051]: Lidar to determine distance to objects/vehicles); 
and a long-range RADAR coupled to the tractor, the long-range RADAR being a microwave RADAR and configured to detect the object near the tractor (Dong: [0029]; [0044]; radar from synthetic aperture radar (SAR) units detect surrounding obstacles that have a distance within a local environment up to within 100 m, where SAR units operate in the microwave spectrum; May: [0019]-[0023]; [0027]; [0044]; [0051]: 77GHz radar to detect objects).

Re. Claim 15, Dong in view of Mays teaches:
The system of claim 14, wherein the set of LiDARs is configured to have a range of vision at or near 360 degrees around the tractor and the semi-trailer (Dong: 1-2; [0029]: sensor units 125 scan the front, rear, left and right side; [0087]: full 3D map of environment surrounding vehicle 105) and the long-range RADAR operates at a frequency greater than 40 GHz (May: [0027]: 77GHz radar).

Re. Claim 18. Dong in view of Mays discloses:
The system of claim 8, further comprising: a plurality of short/medium-range RADAR coupled to one of the tractor or the semitrailer (Dong: Fig 1-2; [0029]; [0044]: multiple sensor units 125 that include a camera and SAR units detect surrounding obstacles that have a distance within a local environment up to within 100 m; Mays: [0019]-[0023]; [0027]; [0044]; [0051]: 24.5 GHz radar to detect objects), the plurality of short/medium-range RADAR configured to measure velocity and distance of an object near the tractor and configured to operate at a frequency between 2 and 36 GHz (Mays: [0019]; [0027]; [0029]: measuring distance and closing velocity).

Re. Claim 19, Dong in view of Mays discloses:
The system of claim 18, wherein the plurality of short/medium-range RADAR is configured to have a range of vision at or near 360 degrees around the tractor (Dong: 1-2; [0029]: sensor units 125 scan the front, rear, left and right side; [0087]: full 3D map of environment surrounding vehicle 105).

Re. Claim 20, Dong in view of Mays discloses:
The system of claim 8, further comprising: a global mobile satellite system (GMSS) coupled to the tractor (Dong: [0024]; [0028]: satellite communication/modem; Mays: [0031]: GNSS).

11.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Mays in further view of Bapst and in further view of Takhirov et al., [2020/0172014 A1].
Re. Claim 4, Dong does not disclose:
The system of claim 1, wherein a first forward-facing camera of the plurality of forward-facing cameras has a focal length of 15 mm or less, a second forward-facing camera of the plurality of forward-facing cameras has a focal length of 8-36 mm, and a third forward-facing camera of the plurality of forward-facing cameras has a focal length of at least 25 mm.
However Takhirov discloses:
wherein a first forward-facing camera of the plurality of forward facing cameras has a focal length of 15 mm or less (Takhirov: Fig 1: multiple front cameras 130; Fig 2: 6 front facing cameras 200; [0016]-[0022]: focal lengths for entire image space within 30m; Table 1: FL: 14 mm), a second forward-facing camera of the plurality of forward-facing cameras has a focal length of 8-36mm (Takhirov: Fig 1: multiple front cameras 130; Fig 2: 6 front facing cameras 200; [0016]-[0022]: focal lengths for entire image space within 30m;  Table 1: FL: 20 mm), and a third forward-facing camera of the plurality of forward-facing cameras has a focal length of at least 25mm (Takhirov: Fig 1: multiple front cameras 130; Fig 2: 6 front facing cameras 200; [0016]-[0022]: focal lengths for entire image space within 30m; Table 1: FL: 28 mm).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Takhirov with Dong.  Using the different focal lengths of Takhirov would benefit the Dong teachings by allowing for an entire image space to be in focus.  Additionally, this is the application of a known technique, using different focal lengths, to a known device ready for improvement, the Dong device, to yield predictable results.  Furthermore, this is simple substitution of one known element for another, a camera with one focal length for a camera with another focal length, to obtain predictable results.

12.	Claim(s) 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Mays in further view of Bapst and in further view of Juelsgaard. et al. [US Pub. No.: 2019/0129429 A1].
Re. Claim 13, The combination of Dong in view of Mays does not disclose:
The system of claim 10, further comprising: a LiDAR configured to monitor an angle of the semi-trailer relative to the tractor.
Juelsgaard discloses:
The system of claim 10, further comprising: a LiDAR configured to monitor an angle of the semi-trailer relative to the tractor (Juelsgaard: [0006]; [0020]-[0022]; [0030]-[0032]; [0034] [0038]; [0041]; [0065]-[0066]; [0069]; [0072]; [0080]; [0089]; angle between tractor and trailer using Lidar).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Juelsgaard with Dong in view of Mays.  Monitoring the angle between the tractor and trailer, as in Juelsgaard, would benefit the Dong in view of Mays teachings by enhancing road safety.

Re. Claim 16. Dong in view of Mays discloses:
The system of claim 8, further comprising: a GPS transceiver coupled to the tractor, the GPS transceiver configured to provide longitude, latitude, and heading angle information (Mays: [0020]; [0031]; [0036]; [0051]: GPS 148 and route determination); 
Dong in view of Mays fails to teach:
an IMU coupled to the tractor, the IMU configured to sense position and orientation changes of the tractor based on inertial acceleration.
However Juelsgaard teaches:
an IMU coupled to the tractor, the IMU configured to sense position and orientation changes of the tractor based on inertial acceleration (Juelsgaard: [0038]: high-fidelity alternate positional sensing using inertial measurement unit IMU; [0050]: inertial sensors; [0025]-[0027]: speed/velocity/acceleration/orientation monitoring).
[See Motivation in claim 13]
Re. Claim 17, Dong in view of Mays and Juelsgaard discloses:
The system of claim 16, wherein the GPS transceiver is further configured to provide localization data and pose estimation data (Mays: [0020]; [0031]; [0036]; [0051]: GPS 148 and route determination; Juelsgaard: [0038]: GPS) and the IMU is further configured to assist in accurately locating the tractor for a period of time during a signal outage (Juelsgaard: [0038]: high-fidelity alternate positional sensing using inertial measurement unit IMU; [0050]: inertial sensors;  [0025]-[0027]: state/location/speed/velocity/acceleration/orientation monitoring).
[See Motivation in claim 13]
Allowable Subject Matter
13.	Claims 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488